 1                                  UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3
     MANISH PATEL,                                 )
 4                                                 )
                           Plaintiff,              )     Case No.: 2:18-cv-00667-GMN-GWF
 5
            vs.                                    )
 6                                                 )                    ORDER
     AMERICAN NATIONAL PROPERTY                    )
 7   AND CASUALTY COMPANY,                         )
                                                   )
 8                         Defendant.              )
 9
10          On March 20, 2019, the Court dismissed Manish Patel’s (“Plaintiff”) claims without
11   prejudice and provided an amended complaint deadline 21 days from the entry of the Order,
12   (ECF No. 12).
13          Plaintiff has failed to file an amended complaint and the deadline to do so has lapsed. In
14   the Court’s Order, Plaintiff was warned that failure to file an amended complaint would result
15   in dismissal of this action.
16          Accordingly,
17          IT IS HEREBY ORDERED that Plaintiff’s case is DISMISSED without prejudice.
18          The Clerk of Court is instructed to close this case and enter judgment accordingly.
                         10
19          DATED this ________ day of May, 2019.
20
21                                                ___________________________________
                                                  Gloria M. Navarro, Chief Judge
22                                                United States District Court
23
24
25


                                                Page 1 of 1
